DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 This office action is in response to Applicant’s amendment, filed 8/16/2021, wherein claims 1-6, 8-9, 12-16, 18, 20-22, and 24 are amended, claim 19 is canceled, and claims 26-29 are newly added. Therefore, claims 1-18 and 20-29 are currently pending.
Applicant’s amendments to the specification and claims have overcome each and every drawing objection previously set forth in the Non-Final Rejection mailed 5/14/2021 (hereinafter “Non-Final”). Therefore, the drawing objections previously set forth in the Non-Final are withdrawn.
Applicant’s amendments to the specification has overcome the specification objection previously set forth in the Non-Final. Therefore, the specification objection previously set forth in the Non-Final is withdrawn.
Applicant’s amendments to the claims have overcome the claim objections previously set forth in the Non-Final. Therefore, the claim objections previously set forth in the Non-Final are withdrawn.
Applicant’s amendments to the claims have overcome the rejections under 35 U.S.C. 112(B) previously set forth in the Non-Final. Therefore, each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final is withdrawn at this time.
Response to Arguments
Applicant's first arguments, see page 3-4, filed 8/16/2021 have been fully considered but they is not persuasive. The Examiner is of the opinion that the second part of Jennings (US 2012/0232491) could be considered as a plug. Figures 2, 5 and 10a show the feet 144 fitting within a hole/aperture 146 of Jennings. Nonetheless, Applicant’s second argument, see page 4, with respect to claim 1 requiring the first cap body part (sleeve), the second cap body part (plug), and connector as separate parts has been found to be persuasive. Therefore, the rejection of claim 1 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liversidge (US 2007/0173772) in view of Scanlon (US 2016/0144132).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 12-14, 18, 20, 23-24, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge (US 2007/0173772) in view of Scanlon (US 2016/0144132).
With regards to claim 1, Liversidge discloses (Figs. 1A-1G) a cap (10) for an injector (11) comprising a syringe (12 and see [0034] “A plunger (not shown) and including a piston (also not shown) at its forward end is slidably mounted within the body 12”) with a needle cover (17), said cap comprising: 

a second cap body part (35) in the form of a plug (See [0038] “a plug 35”) arranged for receipt by said forward opening of said sleeve in a plugged-in configuration (See Fig. 1A and [0038] “a plug 35 slidably mounted within the inner cylindrical wall 22 of the carrier 20”), wherein said plug defines a plug top (36, 37) and an inner plug body (See near 37 in Fig. 1B), and wherein said inner plug body defines a protruding pocket (See Fig. 1B to the right of 37); and 
wherein the first cap body part (20) and the second cap body part (35) are provided as separate parts (See Fig. 1A and [0038] wherein since the second cap body part/plug 35 is mounted within the first cap body part/carrier 20 they would be considered separate parts), and
wherein in the assembled cap (See Fig. 1a and 1b), the plug top of the plug forms a
cover for the forward opening of the sleeve (See Fig. 1b, which shows the plug top 36, 37 forming a cover for the forward opening of the sleeve 20), 
Liversidge is silent with regards to:
the inner plug body being arranged for receipt within said protruding pocket of the inner plug body, a metal connector, defining plural needle cover gripping elements arranged around a central hub wherein each gripping element is provided with one or more barbs for gripping the needle cover, 
the connector is provided as a separate part, and 
wherein the assembled cap, the needle cover gripping elements of the connector extend into the sleeve.

the connector is provided as a separate part (See Fig. 3c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cap of Liversidge by a teaching of Scanlon such that the inner plug body is arranged for receipt within said protruding pocket of the inner plug body is a metal connector defining plural needle cover gripping elements arranged around a central hub wherein each gripping element is provided with one or more barbs for gripping the needle cover and the connector is provided as a separate part. One of ordinary skill in the art would have been motivated to make this modification, as incorporating a connector within the protruding pocket of the second cap body part because the connector/shield grabber ensures the preservation of the sterility of the needle in case the medicament delivery device is subjected to an impact at the rear, or distal, end thereof. (See [0036] of Scanlon).
The cap of Liversidge modified in view of Scanlon will hereinafter be referred to as the cap of Liversidge and Scanlon. The cap of Liversidge and Scanlon would read upon the limitation of wherein the assembled cap, the needle cover gripping elements of the connector extend into the sleeve because the connector of Scanlon would be modified into the protruding 
With regards to claim 3, the cap of Liversidge and Scanlon teaches the claim invention of claim 1, however, Liversidge is silent with regards to the sleeve being arranged for mating receipt by a housing of the injector.
Nonetheless, Scanlon teaches (Figs. 1-4) that the sleeve (117) is arranged for mating receipt (See [0032] “snap-fit connection”) by a housing (119) of the injector (100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cap of Liversidge and Scanlon with a further teaching of Scanlon such that the sleeve is arranged for mating receipt by a housing of the injector. One of ordinary skill in the art would have been motivated to make this modification, as mounting the sleeve within a housing in this manner would prevent the needle cover from becoming loose from the needle and thus comprising the sterility of the needle (See [0005] of Scanlon).
With regards to claim 9, the cap of Liversidge and Scanlon teaches the claimed invention of claim 1, however, Liversidge is silent with regards to the sleeve or plug comprising a thermoplastic polymer material. 
Nonetheless, Scanlon teaches (Figs. 1-4) that the plug (104) comprises a thermoplastic elastomer material (See [0028] “a front cap 104, also made from thermoplastic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cap of Liversidge and Scanlon with a further teaching of Scanlon such that the plug comprises a thermoplastic polymer material. One of ordinary skill in the art would have been motivated to make this modification, since Liversidge is silent with regards to what material the sleeve or plug is comprised of. Therefore, one of ordinary skill 
With regards to claim 12, Liversidge discloses (Figs. 1A-1G)  an injector (11) comprising:
a syringe (12 and See [0034] “A plunger (not shown) and including a piston (also not shown) at its forward end is slidably mounted within the body 12”) with a needle cover (17); and 
a cap according to claim 1 (See the rejection of claim 1 under Liversidge and Scanlon above).
Liversidge is silent with regards to a housing.
	Nonetheless, Scanlon further teaches (Figs. 1-4) a housing (119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Liversidge with a further teaching of Scanlon such that the injector comprises a housing. One of ordinary skill in the art would have been motivated to make this modification, as mounting the sleeve within a housing in this manner would prevent the needle cover from becoming loose from the needle and thus comprising the sterility of the needle (See [0005] of Scanlon).
The injector of Liversidge modified in view of the teachings of Scanlon will hereinafter be referred to as the injector of Liversidge and Scanlon.
With regards to claim 13, the injector of Liversidge and Scanlon teaches the claimed invention of claim 12, and Liversidge further teaches (Figs. 1A-1G) that the injector further comprises an actuating mechanism (See [0043]),

wherein the actuating mechanism is configured to provide drive for drivable movement of a drive transfer element (See [0034] “plunger (not shown)”) for transferring drive to said plunger of the syringe for axial movement thereof within the syringe barrel (See [0034] and [0043]).
With regards to claim 14, the injector of Liversidge and Scanlon teaches the claimed invention of claim 13, and Liversidge further teaches (Figs. 1A-1G) wherein said drive transfer element (See [0034] “plunger (not shown)”) is a manually operable drive transfer element (See [0034] “plunger (not shown”)) for transferring axial drive to the plunger of the syringe (See [0034] and [0043]).
With regards to claim 18, the injector of Liversidge and Scanlon teaches the claimed invention of claim 12, however, Liversidge is silent with regards to a rear opening of the sleeve is provided with mating protrusions arranged for mating receipt of a collar provided to a forward end of the housing.
Nonetheless, Scanlon further teaches (Figs. 1-4) a rear opening (to the right of 117 in Fig. 2) of the sleeve (117) is provided with mating protrusions (See [0032] “corresponding connecting elements within front end cover 117) arranged for mating receipt of a collar (See [0032] “connecting elements at a proximal end of front shell or housing 119”) provided at a forward end (See [0032] “proximal end of front shell or housing 119”) of the housing (119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Liversidge and Scanlon with a further 
With regards to claim 20, the injector of Liversidge and Scanlon teaches the claimed invention of claim 12, and Liversidge further teaches one or more finger hold elements (See [0029] “the sleeve may be gripped in the fist of a user”).
With regards to claim 23, the injector of Liversidge and Scanlon teaches the claimed invention of claim 12, and Liversidge further teaches that the syringe (12) contains a liquid drug formation (See [0034] “a liquid medicament (drug)”).
With regards to claim 24, the injector of Liversidge and Scanlon teaches the claimed invention of claim 12, and Liversidge further teaches (Figs. 1A-1G) that a barrel (See barrel located at 12) of said syringe has a volume corresponding to a single dose (See [0029] “a required dose” and [0043] “the required dose”) of said liquid drug formulation (See [0034] “a liquid medicament (drug)”).
With regards to claim 28, the injector of Liversidge and Scanlon teaches the claimed invention of claim 1, and Liversidge further teaches (Figs. 1A-1G) that the inner plug body (See near 37 in Fig. 1B) has a boss (See Examiner annotated Fig. 1B below, hereinafter referred to as Fig. A) with an inner well (See Fig. A) defining said protruding pocket (See Fig. A).

    PNG
    media_image1.png
    371
    416
    media_image1.png
    Greyscale

With regards to claim 29, the injector Liversidge and Scanlon teaches the claimed invention of claim 28, and Liversidge further teaches (Figs. 1A-1G) that said boss (See Fig. A above) extends from the plug top (36, 37).
Claims 2, 6-8, 10-11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge and Scanlon as applied to claim 1 above, and in further view of Jennings (US 2012/0232491) and Julian et al. (US 2012/0289905; hereinafter Julian).
With regards to claim 2, the cap of Liversidge and Scanlon teaches the claimed invention of claim 1, however, Liversidge is silent with regards to an outer surface of the sleeve is provided with opposing pair of recessed portions, wherein each said recessed portion defines a recess base, wherein each recessed portion is bounded by a peripheral lip, wherein an over-coating is provided to said recess base of each recessed portion, wherein said sleeve comprises a generally rigid material and each said over-coating comprises a more flexible material, and 
Nonetheless, Jennings teaches (Fig. 5) that an outer surface of the sleeve (132) is provided with opposing pair of recessed portions (170), wherein each said recessed portion defines a recess base (See examiner annotated Fig. 5 below, hereinafter referred to as Fig. B below), wherein each recessed portion is bounded by a peripheral lip (See Fig. B below), and wherein each side peripheral lip defines a bank (See Fig. B below).

    PNG
    media_image2.png
    420
    930
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the outer surface of the sleeve of the injector of Liversidge and Scanlon with a teaching of Jennings such that an outer surface of the sleeve is provided with opposing pair of recessed portions, wherein each said recessed portion defines a recess base, wherein each recessed portion is bounded by a peripheral lip. One of ordinary skill in the art would have been motivated to make this modification, as the opposing pair of recessed portions/grip surfaces provide a surface through which the user can grip the cap (See [0063] of Jennings).

Julian further teaches the following:
wherein an over-coating (See [0071] and Fig. 3, #165) is provided to said recess base (See [0071] “exterior surface of the distal cap #164”) of each recessed portion (See [0071] “Corresponding recesses may be provided on the exterior surface of the distal cap 164 to accommodate the gripping surfaces.”),
wherein said sleeve (Fig. 3, #164) comprises a generally rigid material (Where #164 is the remainder of the exterior surface that lacks the gripping surface, as described in [0071]. Therefore the portion lacking the gripping surface may be made from a harder material as described within [0091]) and each said over-coating (See Fig. 3, #165 “overmolded gripping surfaces”) comprises a more flexible material (See [0091-0092] “The overmolded gripping surfaces provided in exemplary embodiments may be formed of any suitable material that provides a first soft and high-friction touch perception to a user, as compared to the portions of the device that lack an overmolded gripping surface which provide a second hard and low-friction touch perception to a user”), and 
wherein each said peripheral lip (the edge of the recess taught within [0071]) defines a bank (the bank being the portion of the recess that surrounds the overmoulded gripping surface) that extends beyond the over-coating of the recess base.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the cap of Liversidge, Scanlon, and Jennings with a teaching of Julian such that there is an over-coating provided to the recess base of each recessed portion, wherein the sleeve comprises rigid material and each said over-coating comprises a 
The cap of Liversidge, Scanlon, and Jennings modified in view of Julian will hereinafter be referred to as the cap of Liversidge, Scanlon, Jennings, and Julian.
With regards to claim 6, the cap of Liversidge, Scanlon, Jennings, and Julian teaches the claimed invention of claim 2, and the cap of Liversidge, Scanlon, Jennings, and Julian further teaches that said bank (See Fig. B above) of each peripheral lip (See Fig. B above) rises up in angular fashion (See Examine annotated Fig. 5 below hereinafter referred to as Fig. C) from the over-coating (See the modification of the cap of Liversidge, Scanlon, Jennings in view of Julian in claim 2 above) of the recess base (See Fig. B above).

    PNG
    media_image3.png
    376
    1023
    media_image3.png
    Greyscale

With regards to claim 7, the cap of Liversidge, Scanlon, Jennings, and Julian teaches the cap of claim 6, however, the cap of Liversidge, Scanlon, Jennings, and Julian does not explicitly teach that at least forward and rear bank portions of the peripheral lip rise up at an angle of from 30° to 60° to the surface of the over-coating of the recess base. Instead Jennings teaches that at least forward and rear bank portions of the peripheral lip rise up at an angle (shown in Figures 4-6) to the surface of the over-coating (modified to be included as described in the rejection of claim 2) of the recess base.
At the time the invention was made, it would have been obvious matter of design choice to a person of ordinary skill in the art to angle the peripheral lip of the cap of Liversidge, Scanlon, Jennings, and Julian at an angle of 30° to 60° because Applicant has not disclosed that the angle range of 30° to 60° provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill, furthermore, would have expected the angle of the peripheral lip of the cap of Liversidge, Scanlon, Jennings, and Julian to perform equally well with either the angle taught by Jennings or the claimed 30° to 60° because both angles would perform the same function of retaining the over-coating equally well.
Therefore, it would have been prima facie obvious to modify the cap of Liversidge, Scanlon, Jennings, and Julian to obtain the invention as specified in claim 7 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art of Liversidge, Scanlon, Jennings, and Julian.
With regards to claim 8, the cap of Liversidge, Scanlon, Jennings, and Julian teaches the claimed invention of claim 2, and the cap of Liversidge, Scanlon, Jennings, and Julian further teaches that the over-coating is provided as an over-molding to the recess base (The modification made in the rejection of claim 2 above, further teaches that the over-coating is provided as an 
With regards to claims 10-11,  the cap of Liversidge, Scanlon, Jennings, and Julian teaches the claimed invention of claim 2, however, Liversidge is silent with regards to the over-coating comprising a thermoplastic elastomer material; and wherein the thermoplastic elastomer material is selected from styrene-ethylene/butylene-styrene (SEBS) block copolymers, Styrene-Ethylene/Propylene-Styrene (SEPS) block copolymers, Styrene-Butadiene-Styrene (SBS) and thermoplastic vulcanisates (TPV) incorporating vulcanised rubber inclusions.
Nonetheless, Julian further teaches an over-coating (See Fig. 3, #165) comprising a thermoplastic elastomer material (See [0094] “Exemplary overmolded gripping surfaces materials may include…thermoplastic elastomers”); and wherein the thermoplastic elastomer material is selected from styrene-ethylene/butylene-styrene (SEBS) block copolymers, Styrene-Ethylene/Propylene-Styrene (SEPS) block copolymers, Styrene-Butadiene-Styrene (SBS) and thermoplastic vulcanisates (TPV) (See [0094] “vulcanizate (TPV)”) incorporating vulcanised rubber inclusions.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the over-coating of the cap of Liversidge, Scanlon, Jennings, and Julian with another teaching of Julian such that the over-coating is comprised of a thermoplastic polymer material selected from styrene-ethylene/butylene-styrene (SEBS) block copolymers, Styrene-Ethylene/Propylene-Styrene (SEPS) block copolymers, Styrene-Butadiene-Styrene (SBS) and thermoplastic vulcanisates (TPV) incorporating vulcanised rubber inclusions. One of ordinary skill in the art would have been motivated to make this modification, as Liversidge is silent with regards to what the over-coating is comprised of. Therefore, one of 
With regards to claim 21, the injector of Liversidge, Scanlon, Jennings, and Julian teaches the claimed invention of claim 2, and Liversidge further teaches (Figs. 1A-1G) an injector (1) comprising:
a syringe (12) with a needle cover (17);
a cap according to claim 2 (See rejection of claim 2 above under Liversidge, Scanlon, Jennings, and Julian). 
However, Liversidge is silent with regards to the injector comprising:
a housing;
a handle having a handle body; and 
an opposing pair of handle arms,
wherein the cap is arranged for receipt by the housing such that the opposing pair of recessed portions on the outer surface of the sleeve line up with the opposing pair of handle arms.
Nonetheless, Scanlon further teaches (Figs. 1-4) a housing (119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cap of Liversidge, Scanlon, Jennings, and Julian with a further teaching of Scanlon such that injector comprises a housing. One of ordinary skill in the art would have been motivated to make this modification, as incorporating the injector within a housing would prevent the needle cover from becoming loose from the needle and thus comprising the sterility of the needle (See [0005] and [0033] of Scanlon).

an opposing pair of handle arms (See Fig. 4, #130, #132), 
wherein the cap (Fig. 4, #164) is arranged for receipt by the housing (Fig. 1, #101) such that an opposing pair of recessed portions (See examiner annotated Fig. 7 below, hereinafter referred to as Fig. E, and See [0071] “Corresponding recesses may be provided on the exterior surface of the distal cap 164 to accommodate the gripping surfaces.”) on the sleeve 
line up with the opposing pair of handle arms (See Fig. E below).

    PNG
    media_image4.png
    548
    720
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    458
    599
    media_image5.png
    Greyscale

.
Claim 4-5, 16-17, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge and Scanlon as applied to claim 1 or claim 12 respectively above, and in further view of Yang et al. (US 2018/0318526; hereinafter Yang).
With regards to claim 4, the cap of Liversidge and Scanlon teaches the claimed invention of claim 1, however, Liversidge is silent with regards to the sleeve defining a generally rectangular cuboid profile having four generally rectangular sleeve sides.
Nonetheless, Yang teaches (Figs. 1-5) the sleeve (32) defining a generally rectangular cuboid profile (See [0086] “Other cross-sectional shapes of the tubular member 32…including…a rectangle”) having four generally rectangular sleeve sides (If the cross-sectional shape of the sleeve/tubular member is a rectangle then it would have four generally rectangular sleeve sides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the sleeve of the cap of Liversidge and Scanlon with a teaching of Yang such that the sleeve defines a generally rectangular cuboid profile having four generally rectangular sleeve sides. One of ordinary skill in the art would have been motivated to 
With regards to claim 5, the cap of Liversidge, Scanlon, Jennings, and Julian teaches the cap of claim 2, and the cap of Liversidge, Scanlon, Jennings, and Julian teaches that each said recess base (See modification of the cap of Liversidge and Scanlon in view of Jennings in claim 2 above) with over-coating (See modification of the cap of Liversidge, Scanlon, and Jennings in view of Julian in claim 2 above) defines a profile that corresponds with a sleeve side but is recessed relative thereto (The over-coating that fills the recessed portion would be overmolded into the recessed portion but the over-coating would not extend beyond the bank. Therefore, the over-coating would define a profile corresponding with the sleeve side while also being recessed relative thereto.).
Liversidge is silent with regards to the sleeve side being a rectangular shape.
Nonetheless, Yang teaches that the sleeve (32) may have a rectangular shape (See [0086] “Other cross-sectional shapes of the tubular member 32…including…a rectangle”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cap of the injector of Liversidge, Scanlon, Jennings, and Julian with a teaching of Yang such that the sleeve comprises rectangular sides. One of ordinary skill in the art would have been motivated to make this modification, because rectangular sleeve sides would prevent or inhibit rolling (See [0086] of Yang).
With regards to claim 16, the injector of Liversidge and Scanlon teaches the claimed invention of claim 12, however, Liversidge is silent with regards to the sleeve defining a generally rectangular cuboid profile having four generally rectangular sleeve sides.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the sleeve of the injector of Liversidge and Scanlon with a teaching of Yang such that the sleeve defines a generally rectangular cuboid profile having four generally rectangular sleeve sides. One of ordinary skill in the art would have been motivated to make this modification, because if the sleeve defines a generally rectangular cuboid profile having four generally rectangular sleeve sides would prevent or inhibit rolling (See [0086] of Yang).
	The injector of Liversidge and Scanlon modified in view of a teaching of Yang will hereinafter be referred to as the injector of Liversidge, Scanlon, and Yang.
With regards to claim 17, the injector of Liversidge, Scanlon, and Yang teaches the claimed invention of claim 16, however, Liversidge is silent with regards to the housing defining a generally square cap-receiving forward profile. 
Nonetheless, Yang further teaches (Figs. 1-5) the housing (11) defining a generally square cap-receiving forward profile (See [0081] “The interference or snap fit may be formed by configuring an inner diameter of the tubular member 32 to be slightly smaller than an outer diameter of a distal end of the housing 11” and [0086] “Other cross-sectional shapes of the tubular member 32…including…a rectangle”. Therefore, if the sleeve/tubular member 32 is the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the housing of the injector of Liversidge and Scanlon with a teaching of Yang such that the housing defining a generally square cap-receiving forward profile. One of ordinary skill in the art would have been motivated to make this modification, because the housing defining a generally square cap-receiving forward profile allows the sleeve to define a generally rectangular cuboid profile having four generally rectangular sleeve sides which prevent or inhibit rolling (See [0086] of Yang). 
With regards to claim 26, the injector of Liversidge and Scanlon teaches the claimed invention of claim 1, however, Liversidge is silent with regards to the plug being arranged for receipt by the forward opening of the sleeve in snap-fit fashion.
Nonetheless, Yang teaches (Figs. 1-5) the plug (31) being arranged for receipt by the forward opening of the sleeve (See the opening of 32 closest to 33 in Fig. 4) in snap-fit fashion (See [0080] “the tubular member 32 and the cover member 31 may… alternatively, formed as separate components which are adhered or mechanically interconnected to each other” and see [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Liversidge and Scanlon with a teaching of Yang such that the plug is arranged for receipt by the forward opening of the sleeve in snap-fit fashion. One of ordinary skill in the art would have been motivated to make this modification, since Yang teaches snap-fit connection to be an alternative method of connecting the plug to the forward opening of the sleeve (See [0082] of Yang).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge and Scanlon as applied to claim 13 above, and in further view of Haber et al (US 5,304,128; hereinafter Haber).
With regards to claim 15, the injector of Liversidge and Scanlon teaches the claimed invention of claim 13, however, Liversidge is silent with regards to the injector further comprising an energy store for providing drive energy to the drive transfer element, wherein said drive transfer element is automatically operable drive transfer element for transferring axial drive to the plunger of the syringe. 
Nonetheless, Haber teaches (Fig. 1) an energy store (54) for providing drive energy to the drive transfer element (See Col. 4, lines 28-44), wherein said drive transfer element (26) is automatically operable drive transfer element for transferring axial drive to the plunger (32) of the syringe (36) (See Col. 4, lines 28-44 “the expanding gas will drive piston 26 down the piston chamber 20 and the stopper 32 will expel medication from the medication cartridge”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Liversidge and Scanlon with a teaching of Haber such that the injector further comprises an energy store for providing drive energy to the drive transfer element, wherein said drive transfer element is automatically operable drive transfer element for transferring axial drive to the plunger of the syringe. One of ordinary skill in the art would have been motivated to make this modification, in order to automate the actuating mechanism (See Abstract and Col. 4, lines 28-44 of Haber).
Claim 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge and Scanlon as applied to claim 1 above, and in further view of McLoughlin et al. (US 2015/0182691; hereinafter McLoughlin).
With regards to claim 22, Liversidge discloses (Figs. 1A-1G) a syringe (12) with a needle cover (17); and
a cap according to claim 1 (See rejection of claim 1 above under Liversidge in view of Scanlon).
Liversidge is silent with regards to a kit comprising a housing.
Nonetheless, McLoughlin teaches a kit (See [0260-0264]) comprising a housing (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe with the syringe with a needle cover and the cap with a teaching of McLoughlin such that the components comprise a kit with a housing. One of ordinary skill in the art would have been motivated to make this modification, as one of ordinary skill in the art would understand that creating the injector in the form of a kit would be obvious as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge and Scanlon as applied to claim 24 above, and in further view of Julian.
With regards to claim 25, the injector of Liversidge and Scanlon teaches the claimed invention of claim 24, however, Liversidge is silent with regards to the liquid drug formulation comprising an aqueous formulation of a therapeutic biologic type drug. 
Nonetheless, Julian teaches that the liquid drug formation (See [0041] “Exemplary therapeutic agents usable in exemplary automatic injection devices may include...agents in a liquid state”) comprises an aqueous formulation of a therapeutic biologic type drug (See [0041] “biologically active agent, biological substance”).
.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge and Scanlon as applied to claim 1 above, and in further view of Julian et al (US 2016/0220765; hereinafter Julian ‘765).
With regards to claim 27, the cap of Liversidge and Scanlon teaches the claimed invention of claim 1, however, Liversidge is silent with regards to the plug being provided with locating pins and the sleeve being provided with locating hollows, and wherein in the plugged in configuration said locating pins interact with said locating hollows.
Nonetheless, Julian teaches (Figs. 2a-3d) the plug (See Examiner annotated Fig. 2C below, hereinafter referred to as Fig. F) being provided with locating pins (218a, 218b) and the sleeve (204) being provided with locating hollows (See Fig. F), and wherein in the plugged in configuration said locating pins interact with said locating hollows (See Fig. 2C which shows the interaction).

    PNG
    media_image6.png
    510
    713
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the plug and sleeve of the cap of Liversidge and Scanlon with a teaching of Julian ‘765 such that plug is provided with locating pins and the sleeve being provided with locating hollows, and wherein in the plugged in configuration said locating pins interact with said locating hollows. One of ordinary skill in the art would have been motivated to make this modification, as Julian ‘765 teaches providing a plug with locating pins and the sleeve being provided with locating hollows as an alternative means for engaging the plug and sleeve during removal of the needle shield (See [0006] and [0088] of Julian ‘765).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783